IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 367 MAL 2021
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
JUSTIN ELLIS,                                :
                                             :
                    Petitioner               :


                                      ORDER



PER CURIAM

      AND NOW, this 17th day of November, 2021, the Motion for Modification of

Petition for Allowance of Appeal is GRANTED and the Petition for Allowance of Appeal

is DENIED.